Title: From Thomas Jefferson to James Madison, 24 March 1823
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Mar. 24. 23.
Mr Dodge, our Consul at Marseilles, wishing to pay his respects to you on his way to Richmd and apprehending that altho presented to you some half dozen years ago, you may not now recollect him, requests me to give him a line of re-introduction. you will find him a person of very general information and good sense, and particularly familiar with the affairs of Southern Europe.We shall hope to see mrs Madison & yourself some time before the 7th prox. I hope you recieved mine of the 14th inclosing the recommendatory papers of a mr O’Flaherty to be returned at your convenience that I may restore them to him. ever and affectionately yoursTh: Jefferson